Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-2 are cancelled, claims 21-22 are added, and claims 3-22 remain pending in the application in response to the applicant’s amendments to the rejections previously set forth in the Non-Final Office Action mailed October 5, 2021. 

Response to Arguments
Applicant’s arguments, see pg. 6 and 8, filed December 28, 2021, with respect to the rejections of claims 4 and 5 under 35 U.S.C. 103  (Hunt in view of Guracar) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection is made in view of Freiburger and Amemiya, as shown below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 3-5, 8, 10, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Freiburger et al. (US 20040054285 A1, published March 18, 2004) in view of Amemiya et al. (US 20140031673 A1, published January 30, 2014), hereinafter referred to as Freiburger and Amemiya, respectively.   
Regarding claim 4, Freiburger teaches an ultrasound device (Fig. 1, transducer 14 is equated to ultrasound device), the ultrasound device comprising: 
an ultrasound transducer array (Fig. 1; see para 0015 – “The transducer 14 comprises an array of piezoelectric or microelectromechanical elements for transducing between acoustic and electrical energies. The array of elements of the transducer 14 is configured as a multi-dimensional transducer array, such as an NXM array of elements where N and M are greater than 1.”), wherein: 
the ultrasound device is configured to: 
collect first ultrasound data with a first aperture of the ultrasound transducer array, and collect second ultrasound data with a second aperture of the ultrasound transducer array, where the first aperture is a different size than the second aperture (Fig. 2; see para. 0019 – “Using electrical or mechanical focus along the elevation dimension, the transducer 14 is operable to transmit and receive along scan lines in a same scan plane from the different apertures.” So transducer 14 can collect 
the first aperture comprises a first number of elevational rows of the ultrasound transducer array, the second aperture comprises a second number of elevational rows of the ultrasound transducer array, and the first number is greater than the second number (Fig. 2; see para. 0020 – “Three elevationally spaced rows are provided, but two, four or more elevationally spaced rows may be used…For example, where the transducer 14 is a 1.25D array, the center row 32 comprises one elevation aperture by connecting the signal line 42 to a system channel. A second elevational spaced aperture is provided by connecting all of the rows 30, 32 and 34 and the associated signal lines 40, 42, and 44 together to a same system channel.” So the first aperture has a greater number of elevational rows (equated to all rows 30, 32, and 34) than the second aperture (equated to center row 32)). 
Freiburger does not explicitly teach: 
collect first ultrasound data along a first elevational steering angle of the ultrasound transducer array; 
collect second ultrasound data along a second elevational steering angle of the ultrasound transducer array;
wherein the first elevational steering angle is farther from a normal to an elevational dimension of the ultrasound transducer array than the second elevational steering angle
Whereas, Amemiya, in the same field of endeavor, teaches: 
collect first ultrasound data along a first elevational steering angle of the ultrasound transducer array (Fig. 8, second ultrasonic reception beam RBM2 (first elevational steering angle); see para. 0052 – “By adjusting the delay time as described above, the focal position of the ultrasonic reception beam can be set on various positions in the depth direction, whereby the degree of freedom in setting the beam width can be increased.”); and 
collect second ultrasound data along a second elevational steering angle of the ultrasound transducer array (Fig. 8, first ultrasonic reception beam RBM1 (second elevational steering angle); see para. 0052 – “By adjusting the delay time as described above, the focal position of the ultrasonic reception beam can be set on various positions in the depth direction, whereby the degree of freedom in setting the beam width can be increased.”);
wherein the first elevational steering angle is farther from a normal to an elevational dimension of the ultrasound transducer array than the second elevational steering angle (Fig. 8, second ultrasonic reception beam RBM2 has a farther angle from normal (first elevational steering angle) than the first ultrasonic reception beam RBM1 (second elevational steering angle); see para. 0054 – “Since the beam width of the first ultrasonic reception beam RBM1 is smaller than the beam width of the second ultrasonic reception beam RBM2…”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transducer array, as disclosed in Freiburger, by having the transducer array collect first ultrasound data along a first elevational steering angle and collect second  to form a synthetic B-mode image formed by synthesizing two B-mode images to keep the resolution of the biological tissue, as taught in Amemiya (see para. 0054). 
Furthermore, regarding claim 3, Freiburger further teaches wherein the first number of elevational rows and the second number of elevational rows are between 8-64 (Fig. 2; see para. 0020 – “Three elevationally spaced rows are provided, but two, four or more elevationally spaced rows may be used.” So the number of elevational rows and second number of elevational rows can be greater than four rows, so the between 8-64 can be included in the greater than four or more rows). 
Furthermore, regarding claim 8, Freiburger further teaches wherein the ultrasound device further comprises ultrasound circuitry, and the ultrasound device is configured, when collecting the first and second ultrasound data, to use the ultrasound circuitry to apply delays to ultrasound waves prior to transmission and/or subsequent to reception (Fig. 1; see para. 0013 – “The transmitter 12 comprises a transmit beam former, such as one or more waveform generators operable to provide delayed and apodized waveforms to the transducer 14.”; see para. 0016 – “The receiver 16 comprises a receive beam former or other device operable to isolate electrical signals representing acoustical signals from specific spatial locations. In one embodiment, the receiver 16 comprises a plurality of amplifiers, delays and a summer. The amplifiers apply apodization, the delays apply relative delays for focusing and the summer sums the signals from a plurality of elements or channels to form a sample or signal representing a single spatial location.”). 
Furthermore, regarding claim 10, Freiburger further teaches wherein the ultrasound circuitry includes at least one of a waveform generator, a pulser, an analog processing block, an analog-to-digital converter, and a digital processing block (Fig. 1; see para. 0013 – “The transmitter 12 comprises a transmit 

Regarding claim 5, Freiburger teaches an ultrasound device (Fig. 1, transducer 14 is equated to ultrasound device), the 9671031.3Application No.: 16/900,1173 Docket No.: B 1348.70145US01Reply to Office Action of October 5, 2021ultrasound device comprising: 
an ultrasound transducer array (Fig. 1; see para 0015 – “The transducer 14 comprises an array of piezoelectric or microelectromechanical elements for transducing between acoustic and electrical energies. The array of elements of the transducer 14 is configured as a multi-dimensional transducer array, such as an NXM array of elements where N and M are greater than 1.”), wherein: 
the ultrasound device is configured to: 
collect first ultrasound data with a first aperture of the ultrasound transducer array, and collect second ultrasound data with a second aperture of the ultrasound transducer array, where the first aperture is a different size than the second aperture (Fig. 2; see para. 0019 – “Using electrical or mechanical focus along the elevation dimension, the transducer 14 is operable to transmit and receive along scan lines in a same scan plane from the different apertures.” So transducer 14 can collect ultrasound data (receive scanlines) from different apertures (first and second apertures); see para. 0020 – “Three elevationally spaced rows are provided, but two, four or more elevationally spaced rows may be used…For example, where the transducer 14 is a 1.25D array, the center row 32 comprises one elevation aperture by connecting the signal line 42 to a system channel. A second elevational spaced 
the first aperture is larger than the second aperture (Fig. 2; see para. 0020 – “Three elevationally spaced rows are provided, but two, four or more elevationally spaced rows may be used…For example, where the transducer 14 is a 1.25D array, the center row 32 comprises one elevation aperture by connecting the signal line 42 to a system channel. A second elevational spaced aperture is provided by connecting all of the rows 30, 32 and 34 and the associated signal lines 40, 42, and 44 together to a same system channel.” So the first aperture has a greater number of elevational rows (equated to all rows 30, 32, and 34) than the second aperture (equated to center row 32)).
Freiburger does not explicitly teach: 
collect first ultrasound data along a first elevational steering angle of the ultrasound transducer array; 
collect second ultrasound data along a second elevational steering angle of the ultrasound transducer array;
wherein the first elevational steering angle is farther from a normal to an elevational dimension of the ultrasound transducer array than the second elevational steering angle
Whereas, Amemiya, in the same field of endeavor, teaches: 
collect first ultrasound data along a first elevational steering angle of the ultrasound transducer array (Fig. 8, second ultrasonic reception beam RBM2 (first elevational steering angle); see para. 0052 – “By adjusting the delay time as described above, the focal position of 
collect second ultrasound data along a second elevational steering angle of the ultrasound transducer array (Fig. 8, first ultrasonic reception beam RBM1 (second elevational steering angle); see para. 0052 – “By adjusting the delay time as described above, the focal position of the ultrasonic reception beam can be set on various positions in the depth direction, whereby the degree of freedom in setting the beam width can be increased.”);
wherein the first elevational steering angle is farther from a normal to an elevational dimension of the ultrasound transducer array than the second elevational steering angle (Fig. 8, second ultrasonic reception beam RBM2 has a farther angle from normal (first elevational steering angle) than the first ultrasonic reception beam RBM1 (second elevational steering angle); see para. 0054 – “Since the beam width of the first ultrasonic reception beam RBM1 is smaller than the beam width of the second ultrasonic reception beam RBM2…”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transducer array, as disclosed in Freiburger, by having the transducer array collect first ultrasound data along a first elevational steering angle and collect second ultrasound data along a second elevational steering angle, wherein the first elevational steering angle is farther from a normal to an elevational dimension of the ultrasound transducer array than the second elevational steering angle. One of ordinary skill in the art would have been motivated to make this modification in order to form a synthetic B-mode image formed by synthesizing two B-mode images to keep the resolution of the biological tissue, as taught in Amemiya (see para. 0054). 
Furthermore, regarding claim 16, Freiburger further teaches wherein the ultrasound device is configured to collect the first ultrasound data and the second ultrasound data as part of a single scan (see para. 0038 – “By using parallel receive beam formation techniques, such as receiving using two different 
Furthermore, regarding claim 17, Freiburger further teaches wherein the ultrasound device is configured to collect the first ultrasound data and the second ultrasound data as part of a single ultrasound imaging sweep (see para. 0038 – “By using parallel receive beam formation techniques, such as receiving using two different elevation apertures in response to a same transmit event...” Where the ultrasound image sweep is collecting the first and second ultrasound data (receiving data using two different elevation apertures) in response to the same transmit event). 
Furthermore, regarding claim 18, Freiburger further teaches wherein the ultrasound imaging sweep comprises an elevational sweep (see para. 0038 – “By using parallel receive beam formation techniques, such as receiving using two different elevation apertures in response to a same transmit event...” Where the elevational ultrasound image sweep is collecting the first and second ultrasound data (receiving data using two different elevation apertures) in response to the same transmit event). 
Furthermore, regarding claim 19, Freiburger further teaches wherein the ultrasound device is further configured to digitally beamform the first and second ultrasound data along an elevational dimension of the ultrasound transducer array (Fig. 1; see para. 0019 – “Using electrical or mechanical focus along the elevation dimension, the transducer 14 is operable to transmit and receive along scan lines in a same scan plane from the different apertures.”; see para. 0038 – “By using parallel receive beam formation techniques, such as receiving using two different elevation apertures in response to a same transmit event...” where digital beamforming the data along an elevational dimension is equated to using electrical focus via the receive beamformer 16 along the elevation dimension).  

Claims 6-7 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Freiburger in view of Amemiya, as applied to claim 4 and 5 above, respectively, and in further view of Mason (US 5931785 A, published August 3, 1999) and Lee et al. (US 11041945 B2, published June 22, 2021 with a priority date of February 10, 2015), hereinafter referred to as Mason and Lee, respectively.
Regarding claim 6, Freiburger in view of Amemiya teaches all of the elements disclosed in claim 4 above.
Freiburger in view of Amemiya teaches the first and second elevational steering angles, but does not explicitly teach wherein the first and second elevational steering angles are among a plurality of elevational steering angles used in an ultrasound imaging sweep, and wherein the plurality of elevational steering angles includes between 30-50 steering angles.  
Whereas, Mason, in the same field of endeavor, teaches wherein the first and second elevational steering angles are among a plurality of elevational steering angles used in an ultrasound imaging sweep (Fig. 1; see col. 6, lines 60-66 — “Each beam pattern may be steered with respect to a normal to the transducer 10. In order to form transmit beam patterns 11 and 13, each transducer element in the active aperture is energized with a pulse having a delay selected to focus the transmitted ultrasound energy at the focal depth 16A or 16B and to steer the transmitted ultrasound energy.”; see col. 7, lines 9-11 — “The beam patterns shown in FIG. 1 are transmitted at a plurality of steering angles to form a desired scan pattern...”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second elevational steering angles, as disclosed in Freiburger in view of Amemiya, by having the first and second elevational steering angles among a plurality of elevational steering angles used in an ultrasound imaging sweep, as disclosed in Mason. One of ordinary skill in the art would have been motivated to make this modification in order to form a desired 
Freiburger in view of Amemiya and Mason does not explicitly teach wherein the plurality of elevational steering angles includes between 30-50 steering angles.  
Whereas, Lee, in the same field of endeavor, teaches wherein the plurality of elevational steering angles includes between 30-50 steering angles (see col. 14, lines 59-61 — “Fig. 16B illustrates a synthetic transmit focusing beam pattern when a plurality of plane waves that are plane wave combinations having Δα=0.005 (0.287°) and N=40 are used.”; see col. 9, lines 64-67 -— “...when αmin and αmax are fixed according to a minimum steering angle and a maximum steering angle, the interval Δα may be adjusted by adjusting the number of N steering angles.” So N=40 is the number of steering angles, which is between 30-50 steering angles).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of elevational steering angles, as disclosed in Freiburger in view of Amemiya and Mason, by having between 30-50 steering angles, as disclosed in Lee. One of ordinary skill in the art would have been motivated to make this modification in order to explain the effect of a synthetic transmit focusing beam pattern in which a grating lobe is located outside a region of interest, as taught in Lee (see col. 16, lines 40-43, 62-67).
Furthermore, regarding claim 7, Mason further teaches wherein the first and second elevational steering angles are among a plurality of elevational steering angles that are varied with respect to an axis that is parallel to a skin line of a subject being imaged (Fig. 1A and 4; see col. 7, lines 2-8 — “The near field and far field transmit scan lines 17 and 19 are co-linear, originate at the center of the active aperture of transducer 10 and have an angle θ in the direction 14 with respect to a normal to transducer 10. The transmitted ultrasound energy produces ultrasound echoes from various structures in the region of interest.”; see col. 7, lines 9-11 — “The beam patterns shown in FIG. 1 are transmitted at a plurality of 
The motivation for claim 7 was shown previously in claim 6.
	
Regarding claim 21, Freiburger in view of Amemiya teaches all of the elements disclosed in claim 5 above.
Freiburger in view of Amemiya teaches the first and second elevational steering angles, but does not explicitly teach wherein the first and second elevational steering angles are among a plurality of elevational steering angles used in an ultrasound imaging sweep, and wherein the plurality of elevational steering angles includes between 30-50 steering angles.  
Whereas, Mason, in the same field of endeavor, teaches wherein the first and second elevational steering angles are among a plurality of elevational steering angles used in an ultrasound imaging sweep (Fig. 1; see col. 6, lines 60-66 — “Each beam pattern may be steered with respect to a normal to the transducer 10. In order to form transmit beam patterns 11 and 13, each transducer element in the active aperture is energized with a pulse having a delay selected to focus the transmitted ultrasound energy at the focal depth 16A or 16B and to steer the transmitted ultrasound energy.”; see col. 7, lines 9-11 — “The beam patterns shown in FIG. 1 are transmitted at a plurality of steering angles to form a desired scan pattern...”).

Freiburger in view of Amemiya and Mason does not explicitly teach wherein the plurality of elevational steering angles includes between 30-50 steering angles.  
Whereas, Lee, in the same field of endeavor, teaches wherein the plurality of elevational steering angles includes between 30-50 steering angles (see col. 14, lines 59-61 — “Fig. 16B illustrates a synthetic transmit focusing beam pattern when a plurality of plane waves that are plane wave combinations having Δα=0.005 (0.287°) and N=40 are used.”; see col. 9, lines 64-67 -— “...when αmin and αmax are fixed according to a minimum steering angle and a maximum steering angle, the interval Δα may be adjusted by adjusting the number of N steering angles.” So N=40 is the number of steering angles, which is between 30-50 steering angles).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of elevational steering angles, as disclosed in Freiburger in view of Amemiya and Mason, by having between 30-50 steering angles, as disclosed in Lee. One of ordinary skill in the art would have been motivated to make this modification in order to explain the effect of a synthetic transmit focusing beam pattern in which a grating lobe is located outside a region of interest, as taught in Lee (see col. 16, lines 40-43, 62-67).
Furthermore, regarding claim 22, Mason further teaches wherein the first and second elevational steering angles are among a plurality of elevational steering angles that are varied with respect to an axis 
The motivation for claim 22 was shown previously in claim 21.

	Claims 9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Freiburger in view of Amemiya, as applied to claim 8 above, and in further view of Gafner et al. (US 20170360404 A1, published December 21, 2017), hereinafter referred to as Gafner.
Regarding claim 9, Freiburger in view of Amemiya teaches all of the elements disclosed in claim 8 above.
Freiburger in view of Amemiya does not explicitly teach wherein the ultrasound circuitry is integrated on a same die as the ultrasound transducer array.  
Whereas, Gafner, in the same field of endeavor, teaches wherein the ultrasound circuitry is integrated on a same die as the ultrasound transducer array (Fig. 16; see pg. 32, col. 2, para. 0301 — “The ultrasound circuitry 1505 may comprise one or more ultrasonic transducers monolithically integrated 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device, as disclosed in Freiburger in view of Amemiya, by having the ultrasound circuitry integrated on a same die as the ultrasound transducer array, as disclosed in Gafner. One of ordinary skill in the art would have been motivated to make this modification in order to form a monolithic ultrasound device, as taught in Gafner (see pg. 13, col. 1, para. 0147).
Furthermore, regarding claim 11, Gafner further teaches wherein the ultrasound device is portable and the ultrasound transducer array and the ultrasound circuitry are contained within the portable ultrasound device Fig. 1; see pg. 17, col. 2, para. 0182 — “The ultrasound device 102 may be configured to generate ultrasound data. The ultrasound device 102 may be configured to generate ultrasound data by, for example, emitting acoustic waves into the subject 101 and detecting the reflected acoustic waves. The detected reflected acoustic wave may be analyzed to identify various properties of the tissues through which the acoustic wave traveled, such as a density of the tissue...the ultrasound device 102 may be implemented as a handheld device (as shown in FIG. 1) or as a patch that is coupled to patient using, for example, an adhesive.”). 
Furthermore, regarding claim 12, Gafner further teaches wherein the ultrasound device is a handheld probe and the ultrasound transducer array and the ultrasound circuitry are contained within the handheld probe (Fig. 1; see pg. 17, col. 2, para. 0182 — “The ultrasound device 102 may be configured to generate ultrasound data. The ultrasound device 102 may be configured to generate ultrasound data by, for example, emitting acoustic waves into the subject 101 and detecting the reflected acoustic waves. The detected reflected acoustic wave may be analyzed to identify various properties of the tissues through which the acoustic wave traveled, such as a density of the tissue...the ultrasound device 102 may be implemented as a handheld device (as shown in FIG. 1)...”). 

The motivation for claims 11-13 was shown previously in claim 9.

	Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Freiburger in view of Amemiya, as applied to claim 4 above, and in further view of Call et al. (US 9986969 B2, published June 5, 2018), hereinafter referred to as Call.
Regarding claim 14, Freiburger in view of Amemiya teaches all of the elements disclosed in claim 4 above.
Freiburger in view of Amemiya does not explicitly teach wherein the ultrasound device is configured to operatively communicate with a processing device, and the ultrasound device is further configured to transmit the first and second ultrasound data and/or data generated based on the first and second ultrasound data to the processing device.  
Whereas, Call, in the same field of endeavor, teaches wherein the ultrasound device is configured to operatively communicate with a processing device, and the ultrasound device is further configured to 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device, as disclosed in Freiburger in view of Amemiya, by having the device operatively communicate with a processing device, and the device further configured to transmit the ultrasound data to the processing device, as disclosed in Call. One of ordinary skill in the art would have been motivated to make this modification in order to minimize the amount of hardware components need to communicate raw echo data to a remote imaging system, as taught in Call (see col. 21, lines 54-59). 
Furthermore, regarding claim 15, Call further teaches wherein the processing device is a smartphone, tablet, or laptop (see col. 21, lines 20-26 — “...subsequent processing and display may occur on entirely different hardware, firmware and/or software from the system used to capture the ultrasound echo data — processing may even take place on cloud-based distributed systems, for example, with the resultant images streamed to mobile devices such as wireless tablets, smart phones, or other internet-connected display systems.”). 
The motivation for claim 15 was shown previously in claim 14.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Freiburger in view of Amemiya, as applied to claim 5 above, and in further view of  Pelissier et al. (US 20180008233 A1, published January 11, 2018), hereinafter referred to as Pelissier. 
Regarding claim 20, Freiburger in view of Amemiya teaches all of the elements as disclosed in claim 1 above. 
Freiburger in view of Amemiya teaches collecting the first and second ultrasound data, but does not explicitly teach collecting ultrasound data from a bladder. 
Whereas, Pelissier, in the same field of endeavor, teaches collecting ultrasound data from a bladder (see pg. 4, col. 1, para. 0056 — “A sequential curved transducer 106 may operate in a similar frequency range (e.g., 2-5 MHz), so as to allow the sequential curvilinear-array transducer 106 to be used for imaging abdominal organs such as the bladder...”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified collecting the first and second ultrasound data, as disclosed in Hunt, by collecting ultrasound data from a bladder, as disclosed in Pelissier. One of ordinary skill in the art would have been motivated to make this modification in order to use a relatively low frequency to image abdominal organs such as the bladder while providing deep penetration and acceptable far field lateral resolution, as taught in Pelissier (see pg. 4, col. 1, para. 0056; see pg. 4, col. 2, para. 0060).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Teo (US 5911221 A, published June 15, 1999)
Adams et al. (US 6464638 B1, published October 15, 2002) discloses an ultrasound imaging system that receives response planes through the first and second elevational apertures of the transducer array. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.C./Examiner, Art Unit 3793